UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT HESS CORPORATION (Exact name of Registrant as specified in its charter) Delaware Commission File No. 1-1204 13-4921002 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1185 Avenue of the Americas New York, N.Y. (Address of Principal Executive Offices and Zip Code) Timothy B. Goodell Senior Vice President, General Counsel and Corporate Secretary
